OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of failing to complete a trip ticket for the transportation of liquid waste pursuant to Irving, Tex. Code of Civil and Criminal Ordinances § 53-6(d)(2) (1970). Punishment was assessed at a fine of seventy-five dollars. The Court of Appeals reversed. Bidelspach v. State, 840 S.W.2d 516, 519 (Tex.App.—Dallas 1992). We granted the State.’s petition for discretionary review to determine whether the Court of Appeals was correct in its determination that § 53-6(d)(2) is unconstitutional.
We have considered the ground presented and find the State’s petition for discretionary review was improvidently granted and is, therefore, dismissed. As is true in every ease where discretionary review is dismissed, the dismissal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we dismiss the State’s petition for discretionary review.